Opinion of the Court
Per Curiam:
Evidence of previous conviction by summary courts-martial resulting in a sentence to confinement was considered against the appellants on sentencing during trial or by the convening authority before his action in each of these cases. United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973) prohibits the use of such evidence. A fair risk exists that the evidence of such previous conviction was disadvantageous to each of the accused. Accordingly, we return the records of trial to the Judge Advocates General-of the respective services for submission to a Court of Military Review for further proceedings consistent with our disposition in United States v Aiderman, supra.
Chief Judge Darden dissents for the reasons set forth in his separate opinion in United States v Alderman, supra.